OPINION
DIETZEN, Justice.
This case presents the question of whether Minn.Stat. § 609.117, subd. 1(1) (2010), violates the prohibition against unreasonable searches and seizures, or the Equal Protection Clause in either the U.S. or Minnesota Constitutions. Subdivision 1(1) requires a defendant charged with a felony and then convicted of a misdemean- *3or arising out of the same set of circumstances “to provide a biological specimen” to determine the person’s DNA profile for the limited purpose of criminal identification. Applying the totality-of-the-circumstances test, we conclude that the State’s legitimate governmental interests in conducting a search of Johnson to collect a biological specimen for criminal identification purposes outweigh appellant’s reduced expectation of privacy following his misdemeanor conviction arising out of the same set of circumstances as his felony charge. Consequently, as applied to Johnson, Minn.Stat. § 609.117, subd. 1(1), does not violate the prohibitions against unreasonable searches and seizures in the U.S. and Minnesota Constitutions. We also conclude that Johnson’s equal protection claim fails. Accordingly, we affirm.
In September 2008, Johnson was charged with felony domestic assault in violation of Minn.Stat. § 609.2247, subd. 2 (2010) (prohibiting a person from assaulting a family or household member by strangulation), and misdemeanor fifth-degree assault in violation of Minn.Stat. § 609.224, subd. 1(2) (2010) (prohibiting a person from intentionally inflicting or attempting to inflict bodily harm on another), arising out of an incident in which Johnson allegedly punched and strangled A.J. while Johnson was intoxicated.
Before trial, the State offered to dismiss the felony domestic assault charge in exchange for Johnson’s guilty plea to an amended charge of misdemeanor domestic assault in violation of Minn.Stat. § 609.2242, subd. 1(1) (2010) (prohibiting a person from engaging in conduct with the intent to cause another to fear immediate bodily harm). Johnson accepted the offer. At the guilty plea hearing, the parties disagreed about whether Johnson was required to submit a DNA sample pursuant to section 609.117, subdivision 1(1). The district court allowed the parties to brief the DNA-sample issue, and indicated that if the court ruled against Johnson, he could withdraw his guilty plea. Johnson pleaded guilty to the amended charge, and the district court scheduled a sentencing hearing.
At the sentencing hearing, Johnson argued that the portion of section 609.117, subdivision 1(1), that requires a defendant convicted of a misdemeanor to submit a DNA sample violated the prohibitions against unreasonable searches and seizures and was a denial of equal protection of the laws in violation of the U.S. and Minnesota Constitutions. The district court rejected Johnson’s arguments and concluded the statute is constitutional. Johnson chose not to withdraw his guilty plea, and the court entered a judgment of conviction and imposed sentence. Johnson’s 90-day sentence was stayed, and Johnson was placed on probation for two years. The conditions of Johnson’s probation were, among other things: (1) that he not commit another assault, violate a protection order applicable to him, or interfere with a 911 call; (2) that he complete a domestic violence education program; (3) that he submit to random urinalysis; and (4) that he abstain from alcohol and non-prescribed drugs. The court also ordered the DNA sample, but stayed the order pending appeal.
In a published opinion, the court of appeals affirmed the district court’s conclusion that section 609.117, subdivision 1(1), is constitutional as applied to a defendant charged with a felony and then convicted of a misdemeanor arising out of the same set of circumstances. State v. Johnson, 777 N.W.2d 767, 772 (Minn.App.2010). The court also denied Johnson’s equal protection challenge on the grounds that Johnson failed to identify the category of persons he considers to be similarly situat*4ed to himself, and therefore failed to demonstrate that section 609.117, subdivision 1(1), results in a denial of equal protection of the laws. Id. Subsequently, Johnson filed a petition for review, which we granted.
I.
Johnson argues that Minn.Stat. § 609.117, subd. 1(1), is unconstitutional because it requires a defendant convicted of a misdemeanor to provide a DNA sample in violation of the Fourth Amendment to the U.S. Constitution and Article I, Section 10, of the Minnesota Constitution. The State argues that a defendant charged with a felony and then convicted of a misdemeanor arising out of the same set of circumstances has a reduced expectation of privacy, and that the State’s interest in DNA collection outweighs that reduced expectation of privacy; therefore, collecting a DNA sample from that defendant is not an unreasonable search or seizure.
The constitutionality of a statute presents a question of law, which we review de novo. State v. Melde, 725 N.W.2d 99, 102 (Minn.2006). We presume Minnesota statutes are constitutional and will strike down a statute as unconstitutional only if absolutely necessary. See State v. Behl, 564 N.W.2d 560, 566 (Minn.1997). The party challenging the constitutionality of a statute must demonstrate beyond a reasonable doubt that the statute violates a constitutional provision. State v. Bartylla, 755 N.W.2d 8, 14 (Minn.2008).
To answer the question presented, we must examine the statutes that authorize the collection of a biological specimen and the provisions of the U.S. and Minnesota Constitutions that prohibit unreasonable searches and seizures, and then apply the constitutional protections to the statutes at issue in this case.
Section 609.117, subdivision 1, provides that a
court shall order an offender to provide a biological specimen for the purpose of DNA analysis as defined in section 299C.155 when: (1) the court sentences a person charged with committing or attempting to commit a felony offense and the person is convicted of that offense or of any offense arising out of the same set of circumstances.1-1-1
It is undisputed that Johnson, who was charged with felony domestic assault by strangulation and then convicted of misdemeanor domestic assault “arising out of the same set of circumstances,” was convicted of a crime that satisfies the requirements of section 609.117, subdivision 1(1).
Section 609.117, subdivision 1, incorporates the definition of “DNA analysis” in section 299C.155, subdivision 1. DNA analysis means “the process through which deoxyribonucleic acid (DNA) in a human biological specimen is analyzed and compared with DNA from another human biological specimen for identification purposes.” Minn.Stat. § 299C.155, subd. 1 (2010). Thus, the term “DNA analysis” is expressly limited to the collection and analysis of a biological sample for identification purposes. Id.; accord Minn.Stat. § 299C.09 (2010). Section 609.117, subdivision 1, does not authorize the collection of a biological sample for any other purpose.2
*5The DNA collection authorized by section 609.117, subdivision 1, is conducted using uniform procedures and protocols. Minn.Stat. § 299C.155 (2010). A biological specimen may be collected using a buccal swab, which involves “gently swab[bing] the inside of the cheek [with a sterile cotton swab].” Minn. Dep’t of Pub. Safety, Guide to DNA Analysis 1 (2003). The DNA profile (which does not contain the person’s full DNA sequence) is placed in a database that is linked to the National DNA Offender Database (CODIS). Id. at 3; Nat’l Inst. of Justice, The Future of Forensic DNA Testing 19-20 (2000). To ensure privacy, personal identifiers such as social security number and case-related information are not stored in the CODIS database. Nat’l Inst. of Justice, supra, at 20. The DNA profiles stored in the database may be accessed by authorized law enforcement personnel solely for law enforcement identification purposes. Minn. Stat. § 299C.155, subd. 3; see also 42 U.S.C. § 14132(b)(3)(a) (2006).
The precise question we must decide is whether the collection of biological specimens for identification purposes authorized by section 609.117, subdivision 1(1), is an unreasonable search and seizure in violation of the U.S. and Minnesota Constitutions. The Fourth Amendment to the U.S. Constitution states that “[t]he right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated.” U.S. Const, amend. IV. The language of Article I, Section 10, of the Minnesota Constitution is identical. “The touchstone of the Fourth Amendment is reasonableness.... ” United States v. Knights, 534 U.S. 112, 118, 122 S.Ct. 587, 151 L.Ed.2d 497 (2001). Generally, the reasonableness of a search depends upon whether the government has complied with the Warrant Clause by obtaining a warrant from a neutral magistrate based upon probable cause. United States v. U.S. District Court, 407 U.S. 297, 315-16, 92 S.Ct. 2125, 32 L.Ed.2d 752 (1972). Applying a totality-of-the-eircumstanees test that balances the State’s interests against the intrusion into an individual’s privacy, the U.S. Supreme Court has carved out a number of exceptions to the Warrant Clause. Knights, 534 U.S. at 118-19, 121-22, 122 S.Ct. 587.
Recently, the Supreme Court applied the totality-of-the-circumstances test to eases involving warrantless searches of probationers and parolees convicted of a felony. Samson v. California, 547 U.S. 843, 848, 126 S.Ct. 2193, 165 L.Ed.2d 250 (2006); Knights, 534 U.S. at 118-19, 122 S.Ct. 587. In United States v. Knights, the Court considered whether a warrantless search of a probationer’s apartment supported by reasonable suspicion and authorized by a condition of his probation was reasonable “under [the Court’s] general Fourth Amendment approach of examining the totality of the circumstances.” 534 U.S. at 118, 122 S.Ct. 587 (internal quotation marks omitted) (citation omitted). The Court concluded that the “reasonableness of a search is determined by assessing, on the one hand, the degree to which it intrudes upon an individual’s pri*6vacy and, on the other, the degree to which it is needed for the promotion of legitimate governmental interests.” Id. at 118-19, 122 S.Ct. 587 (internal quotation marks omitted) (citation omitted). The Court reasoned that “probationers do not enjoy the absolute liberty to which every citizen is entitled. Just as other punishments for criminal convictions curtail an offender’s freedoms, a court granting probation may impose reasonable conditions that deprive the offender of some freedoms enjoyed by law-abiding citizens.” Id. at 119, 122 S.Ct. 587 (internal quotation marks omitted) (citation omitted).
Similarly, in Samson v. California, the Court applied the totality-of-the-circumstances test to a suspicionless search of a parolee conducted pursuant to a California law, which provided that, as a condition for release, every prisoner eligible for state parole must agree to be subject to a search or seizure by a parole officer or other peace officer with or without a search warrant and with or without cause. 547 U.S. at 846, 848, 126 S.Ct. 2193. In doing so, the Court assessed “ ‘the degree to which [the search] intrude[d] upon an individual’s privacy’ ” against “ ‘the degree to which [the search was] needed for the promotion of legitimate governmental interests.’ ” Id. at 848, 126 S.Ct. 2193 (quoting Knights, 534 U.S. at 118-19, 122 S.Ct. 587). In evaluating the degree of intrusion, the Court reaffirmed its holding in Knights that “by virtue of their status alone, probationers do not enjoy the absolute liberty to which every citizen is entitled.” Id. at 848-49,126 S.Ct. 2193 (citing Knights, 534 U.S. at 119, 122 S.Ct. 587) (internal quotation marks omitted).
A majority of federal circuits have applied the Knights-Samson totality-of-the-circumstances test to address the reasonableness of warrantless, suspicionless searches under the Federal DNA Act, 42 U.S.C. § 14135a (2006). Currently, eight circuits have concluded these searches are not unreasonable and therefore do not violate the Fourth Amendment.3
In State v. Bartylla, we considered whether the collection of a convicted felon’s DNA, as authorized by Minn.Stat. § 609.117 (2002), violated the prohibitions of the U.S. and Minnesota Constitutions against warrantless, suspicionless searches. 755 N.W.2d 8, 14, 18 (Minn.2008). Bartylla was convicted of murder in the first degree for a homicide that had grown cold until a DNA sample collected from Bartylla three years later matched DNA collected during the murder investigation. Id. at 12. Applying the Knights-Samson totality-of-the-circumstances test, we concluded that “as a result of his felony burglary conviction, the warrantless, suspi-cionless taking of Bartylla’s DNA pursuant to Minn.Stat. § 609.117 for purposes of placing his DNA profile into the state-mandated database did not violate the Fourth Amendment’s prohibition against unreasonable searches and seizures.” Id. at 17. We reasoned that as an incarcerated felon, Bartylla had a lower expectation of privacy than a probationer, parolee, or conditional releasee, and the physical intrusion was “minimal.” Id. at 17-18. On the other hand, the State’s interests of *7“exonerating the innocent, deterring recidivism, identifying offenders of past and future crimes, and bringing closure for victims of unsolved crimes” were substantial. Id. at 18. For the same reasons, we concluded the DNA collection authorized by section 609.117 did not violate Article I, Section 10 of the Minnesota Constitution.4 Id. at 19. In doing so, we reasoned that the “totality-of-the-circumstances test we adopt today” provided adequate protections to Minnesota’s citizens, and therefore we declined to interpret Article I, Section 10 more broadly than the Fourth Amendment.5 Id. at 18-19.
The State admits that the taking of Johnson’s biological specimen pursuant to section 609.117, subdivision 1(1), for criminal identification purposes constitutes a search within the meaning of the U.S. and Minnesota Constitutions.6 See Bartylla, 755 N.W.2d at 14 (analyzing DNA collection pursuant to section 609.117 as a Fourth Amendment search); see also Skinner v. Ry. Labor Execs.’ Ass’n, 489 U.S. 602, 618, 109 S.Ct. 1402, 103 L.Ed.2d 689 (1989) (concluding the collection of biological specimens is a Fourth Amendment search). Consequently, the question we must examine is the reasonableness of the search in this case.
The taking of DNA samples for identification purposes implicates two privacy interests: (1) an expectation of privacy in one’s bodily integrity, and (2) an expecta*8tion of privacy in one’s identity. See United States v. Kriesel, 508 F.3d 941, 946-48 (9th Cir.2007); United States v. Amerson, 483 F.3d 73, 84-85 (2d Cir.2007) (cited in Bartylla, 755 N.W.2d at 16-17); see also Skinner, 489- U.S. at 617, 109 S.Ct. 1402 (explaining that the collection of urine intrudes on expectations of privacy that society has long recognized as reasonable because there are few activities in society more private than the passing of urine; most people describe it by euphemisms if they talk about it at all); of. Minn.Stat. § 299C.155, subd. 3 (providing that DNA data contained in the centralized database is “private data on individuals”). We implicitly recognized these two privacy interests in Bartylla when we noted that “the physical intrusion involved in acquiring the DNA sample from Bartylla for purposes of identification was minimal.” 755 N.W.2d at 18 n. 6. We emphasized in Ba-rtylla that we need not and did not consider whether “an intrusion into Bartylla’s body to obtain DNA for purposes other than identification [would] be minimal or [would] violate the Fourth Amendment” because those questions were not presented by the DNA sample collection in Bartylla’s case.7 Id.
Johnson argues BaHylla applies only to the DNA samples taken from defendants convicted of a felony and incarcerated, who have “severely diminished privacy expectations.” Thus, he argues that we should not extend Bartylla beyond those defendants convicted of a felony. In Bartylla we adopted the Knights-Samson totality-of-the-circumstances test to determine whether a particular search is reasonable. Consequently, we must examine the nature of the physical intrusion on Johnson’s bodily integrity, and Johnson’s reasonable expectation of privacy in his identity. See Bartylla, 755 N.W.2d at 17-18; see also Amerson, 483 F.3d at 84-85.
Here, the prosecutor determined that there was probable cause to charge Johnson with felony domestic assault by strangulation, in violation of Minn.Stat. § 609.2247, subd. 2, and the district court signed the complaint, concluding that there was probable cause to charge Johnson.8 The district court released Johnson on several probationary conditions, including no use of alcohol, random urinalysis, and no contact with the victim.9 When Johnson *9pleaded guilty to the lesser-included offense of misdemeanor fifth-degree domestic assault arising out of the same set of circumstances as the felony domestic assault by strangulation charge, the district court ordered that Johnson continue to submit to random urinalysis, complete domestic abuse treatment, and have no contact with the victim as part of his two-year probationary term.10
We conclude that the physical intrusion of Johnson’s bodily integrity to acquire the DNA sample is minimal, especially when compared to the other intrusions Johnson is subjected to as part of his probation, including random urinalysis. Moreover, the physical intrusion of Johnson’s bodily integrity — a buccal swab inside Johnson’s cheek — is no greater than the intrusion in Bartylla, which we held constituted a minimal intrusion. Bartylla, 755 N.W.2d at 18.
We next examine whether Johnson had a reasonable expectation of privacy in his identity. We have recognized that there is a hierarchy of expectations of privacy, such that incarcerated prisoners have less of a privacy expectation than probationers, parolees, or conditional re-leasees. Id. at 17; State v. Anderson, 733 N.W.2d 128, 139 (Minn.2007) (concluding that a defendant’s “reasonable expectation of privacy was diminished merely by virtue of his status as a probationer”). In Amerson, 483 F.3d at 86, the Second Circuit concluded that “a probationer’s expectation of privacy in his or her identity is severely diminished.” Like the court in Amerson, we conclude that Johnson’s status as a probationer significantly reduced his expectation of privacy in his identity.11
On the other side of the totality-of-the-circumstances analysis is “the degree to which [the DNA collection] is needed for the promotion of legitimate governmental interests.” Samson, 547 U.S. at 848, 126 S.Ct. 2193. Here, the State’s interests in DNA collection under section 609.117, subdivision 1(1), are the same interests addressed in Bartylla, which include “exonerating the innocent, deterring recidivism, identifying offenders of past and future crimes, and bringing closure for victims of unsolved crimes.” 755 N.W.2d at 18. These substantial interests apply equally whether the offender is convicted of a felony and incarcerated or is convicted of a misdemeanor arising out of the same set of *10circumstances as a felony charge and placed on probation.12 Balancing the State’s legitimate governmental interests in DNA collection against Johnson’s reduced expectation of privacy in his identity, we conclude that, as applied here, the statutorily-mandated collection of Johnson’s DNA for criminal identification purposes pursuant to section 609.117, subdivision 1(1), does not violate the U.S. or Minnesota Constitutions.
Johnson argues In re the Welfare of C.T.L., 722 N.W.2d 484 (Minn.App.2006), supports his argument that only a felony conviction would satisfy the totality-of-the-circumstances analysis. But C.T.L. involved individuals charged but not yet convicted of a crime, and therefore is distinguishable. The portions of Minn.Stat. § 299C.105 (2010) at issue in C.T.L. applied only to DNA collection from juveniles and adults charged with specific felonies, and did not require a conviction prior to collecting DNA. C.T.L., 722 N.W.2d at 488. The court of appeals concluded that the DNA collection was unreasonable under the totality-of-the-eircumstanees test because a charged individual does not have the same diminished expectation of privacy as a convicted individual, and therefore the State’s interests did not outweigh the expectation of privacy of an individual prior to conviction. Id. at 491-92. Johnson, however, has been convicted of a misdemeanor arising out of the same set of circumstances as a felony charge, and therefore his situation is distinguishable from individuals who have been charged but not convicted of any offense.
Johnson also argues that decisions from other state courts support his conclusion that a felony conviction is required before DNA may be collected without a warrant. The two cases upon which Johnson relies are easily distinguishable. In State v. McKinney, the Nebraska Supreme Court analyzed the reasonableness of a statute allowing the collection of DNA samples from individuals for use in a -specific investigation, and concluded that the government’s interest in taking DNA for investigation of a particular crime did not outweigh a defendant’s privacy interest. 273 Neb. 346, 730 N.W.2d 74, 83, 86 (2007). The differences in the purposes of the Minnesota and Nebraska statutes, however, significantly change the totality-of-the-circumstances analysis. Specifically, Minn.Stat. § 609.117, subd. 1(1), requires collection from an entire category of offenders for inclusion in a DNA database. Also, in Quarterman v. State, the Georgia Supreme Court addressed whether a statute requiring DNA collection from felons but not from misdemeanants violated equal protection. 282 Ga. 383, 651 S.E.2d 32, 34 (2007). The reduced expectation of privacy for misdemeanants was not at issue in Quarterman; rather, the only question was whether a rational distinction could be made between felons and misdemeanants. Id. at 34.
Moreover, other jurisdictions have not uniformly limited DNA collection to felony convictions.13 Specifically, state courts *11have not adopted a bright-line rule excluding DNA collection from individuals with a misdemeanor conviction. Rather, the courts have applied a totality-of-the-circumstances test to the facts of each case.
In summary, we conclude that when a person is convicted of a misdemeanor offense that arises out of the same set of circumstances as a felony charge and that person’s sentence includes probation with conditions such as random urinalyses, there is a significant reduction in that person’s expectation of privacy in his or her identity. Additionally, the State’s interests in exonerating the innocent, deterring recidivism, identifying offenders of past and future crimes, and bringing closure to victims of unsolved crimes are substantial. Applying the totality-of-the-circumstances test to the facts of this case, we conclude that DNA collection by buccal swab for identification purposes is not an unreasonable search. Accordingly, we conclude that the statutorily-mandated collection of Johnson’s DNA pursuant to section 609.117, subdivision 1(1), does not constitute an unreasonable search or seizure under the U.S. or Minnesota Constitutions.
II.
Johnson argues that Minn.Stat. § 609.117, subd. 1(1), deprives him of his right to equal protection of the laws in violation of the U.S. and Minnesota Constitutions. Specifically, he contends that the statute is unconstitutional because it requires a defendant charged with a felony and then convicted of a misdemeanor arising out of the same set of circumstances to provide a DNA sample, but does not require a DNA sample from defendants convicted of a misdemeanor but not charged with a felony. The State counters that these two categories of defendants are not similarly situated, and thus no equal protection violation exists.
The constitutionality of a statute presents a question of law that we review de novo. State v. Melde, 725 N.W.2d 99, 102 (Minn.2006). In the equal protection context, we presume Minnesota statutes are constitutional when they do not involve a fundamental right or a suspect class. See State v. Benniefield, 678 N.W.2d 42, 45 (Minn.2004). The party challenging the constitutionality of a statute bears “the very heavy burden of demonstrating beyond a reasonable doubt that the statute is unconstitutional.” State v. Behl, 564 N.W.2d 560, 566 (Minn.1997).
The Equal Protection Clause of the Fourteenth Amendment to the U.S. Constitution provides that “[n]o state shall ... deny to any person within its jurisdiction the equal protection of the laws.” Article I, Section 2 of the Minnesota Constitution provides that “[n]o member of this state shall be disfranchised or deprived of any of the rights or privileges secured to any citizen thereof, unless by the law of the land or the judgment of his peers.” We have previously concluded “[b]oth clauses have been analyzed under the same principles.” Kolton v. Cnty. of Anoka, 645 *12N.W.2d 403, 411 (Minn.2002). Specifically, the “Equal Protection Clause does not forbid classifications. It simply keeps governmental decisionmakers from treating differently persons who are in all relevant aspects alike.” Nordlinger v. Hahn, 505 U.S. 1, 10, 112 S.Ct. 2826, 120 L.Ed.2d 1 (1992); see also Behl, 564 N.W.2d at 568 (stating that equal protection “does not require the state to treat things that are different in fact or opinion as though they were the same in law”).
Our precedent establishes different tests for rational basis review. First, the “similarly situated” test states that a statute violates equal protection when it “prescribes different punishments or different degrees of punishment for the same conduct committed under the same circumstances by persons similarly situated.” State v. Frazier, 649 N.W.2d 828, 837 (Minn.2002). Additionally, we have applied the three-prong Russell test to equal protection claims. Benniefield, 678 N.W.2d at 46.
The threshold question in an equal protection claim is whether the claimant is treated differently from others to whom the claimant is similarly situated in all relevant respects. State v. Cox, 798 N.W.2d 517, 521-22 (Minn.2011). We impose this threshold showing because the Equal Protection Clause does not require that the State treat persons who are differently situated as though they were the same. Id. at 521. Here, Johnson has not made this showing. Johnson, as a misde-meanant with a dismissed felony charge, is not similarly situated to a misdemeanant who has not been charged with a felony. Specifically, Johnson was charged with felony domestic assault by strangulation and misdemeanor fifth-degree assault. The complaint was signed by the prosecutor and a judge determined that the complaint was supported by probable cause. See Minn. R.Crim. P. 2.01. While the felony charge was dismissed as part of the plea agreement, the felony charge supports the conclusion that this conduct was more serious than conduct supporting only a misdemeanor charge. Objectively, Johnson’s situation as a misdemeanant with a dismissed felony charge is factually different from that of a misdemeanant who has not been charged with a felony. Consequently, we conclude that Johnson is not similarly situated to misdemeanants without a felony charge, and therefore his equal protection claim fails.
Accordingly, we hold that section 609.117, subdivision 1(1) does not violate the Equal Protection Clauses of the U.S. or Minnesota Constitutions by requiring Johnson to submit a DNA sample for analysis.
Affirmed.

. The dissent suggests that Minn.Stat. § 609.117 compels the collection of "biological specimens from persons merely charged for certain crimes.” But the plain language of section 609.117 requires a conviction before a biological sample may be collected.


. The dissent argues that the State has failed to establish that the collection of a biological specimen to obtain highly personal genetic information is a reasonable search. But that is not the issue before the court. Rather, the question is whether the collection of a biologi*5cal specimen to develop a DNA profile for criminal identification purposes is a reasonable search. Section 609.117, subdivision 1, does not allow the State to extract highly personal genetic information from the biological specimen taken; instead, the statute only allows the State to use the biological specimen to produce a DNA profile for criminal identification purposes, employing human genome locations that contain no genetic information. Moreover, there is no evidence that the State has or intends to use the biological specimens to extract highly personal genetic information. Thus, the dissent's argument is without merit.


. See United States v. Weikert, 504 F.3d 1, 11, 15 (1st Cir.2007) (applying the totality-of-the-circumstances test to analyze and uphold the Federal DNA Act); United States v. Sczubelek, 402 F.3d 175, 184 (3d Cir.2005) (same); Groceman v. U.S. Dep’t of Justice, 354 F.3d 411, 413-14 (5th Cir.2004) (same); United States v. Conley, 453 F.3d 674, 679-81 (6th Cir.2006) (same); United States v. Kraklio, 451 F.3d 922, 924-25 (8th Cir.2006) (same); United States v. Kincade, 379 F.3d 813, 832, 839 (9th Cir.2004) (plurality opinion) (same); Banks v. United States, 490 F.3d 1178, 1193 (10th Cir.2007) (same); Johnson v. Quander, 440 F.3d 489, 496 (D.C.Cir.2006) (same).


. According to the dissent, the statutory DNA collection procedure is a “full-scale personal DNA search! ]” that exposes “exceptionally private information” to public view, including a "person’s health, propensity for particular disease, race and gender characteristics, and perhaps even propensity for certain conduct.” We disagree. Section 609.117, subdivision 1(1), authorizes the collection of DNA samples from a narrowly defined set of individuals convicted of a misdemeanor arising out of the same set of circumstances that provided probable cause for a felony charge. The governmental use of the data is to determine a DNA profile for the limited purpose of criminal identification. Further, access to the information is restricted to law enforcement officers conducting criminal investigations. In summary, nothing in Minn.Stat. § 609.117, subd. 1, authorizes a full-scale personal DNA search that exposes "exceptionally private information” to public view, including a "person’s health, propensity for particular disease, race and gender characteristics, and perhaps even propensity for certain conduct.” Rather, Minn.Stat. § 299C.155 limits the use of the DNA profile to criminal identification. Specifically, subdivisions 3 and 4 provide that the DNA profile may be used only for criminal identification purposes. Id.., subds. 3, 4.


. One commentator has criticized the Knights-Samson totality-of-the-circumstances test. See 5 Wayne R. LaFave, Search & Seizure, § 10.10(c) (4th ed.2004). But LaFave’s criticisms of the Knights-Samson test would apply equally to felony and misdemeanor cases. In Bartylla, which was decided four years after LaFave’s criticism, we adopted the Knights-Samson totality-of-the-circumstances test, and applied the test to a felony case. Pursuant to the doctrine of stare decisis, we do not overrule prior decisions absent a compelling reason. State v. Martin, 773 N.W.2d 89, 98 (Minn.2009). No compelling reason has been asserted to overturn Bartylla, and therefore we apply the Knights-Samson test in this case.


. At oral argument, Johnson argued that a search subject to Fourth Amendment protection occurs each time the DNA database is accessed by law enforcement. Johnson has not previously raised this argument in either the district court or the court of appeals, and therefore we decline to address it now. State v. Spence, 768 N.W.2d 104, 110 n. 6 (Minn.2009) (declining to address an issue raised for the first time on appeal). We do note, however, that at least one federal court has held that "the process of matching one piece of personal information against government records does not implicate the Fourth Amendment.” Johnson, 440 F.3d at 498. Moreover, the consequences of a conclusion to the contrary would place an enormous burden on law enforcement because every search of a fingerprint or DNA database would be subject to Fourth Amendment challenge. See id. at 499.


. As discussed in more detail below, Johnson’s and Bartylla’s DNA samples were collected for the same limited purpose — identification. We do not consider whether an intrusion into Johnson’s body to obtain DNA for purposes other than identification would violate the Fourth Amendment.


. A felony charge can be prosecuted only by complaint or indictment. See Minn. R.Crim. P. 17.01. Moreover, a complaint cannot be issued without a prosecutor's signature, and a judge must make a determination that probable cause exists. Minn. R.Crim. P. 2.01, 2.02; see State v. Lopez, 778 N.W.2d 700, 703 (Minn.2010) ("A person may be charged with a crime only where there is probable cause to believe that the person is guilty.... ”).


. Johnson argues that the dismissed felony charge is irrelevant to the analysis. We disagree. Pursuant to Minn. R.Crim. P. 6.02, the district court properly considered the serious nature of the felony charge when the court ordered conditions of release, including random urinalysis, which lowered Johnson’s expectation of privacy. Johnson has not argued that the felony charge should have been dismissed for lack of probable cause, nor has he challenged the conditional release terms imposed by the district court. The temporary reduction in Johnson's expectation of privacy caused by the lawful pretrial conditions might not have been sufficient in itself to warrant the collection of a DNA sample. See In re the Welfare of C.T.L., 722 N.W.2d 484, 491 (Minn.App.2006). But it does not follow that the pretrial reduction of Johnson’s expectation of privacy is irrelevant to the Samson totality-of-the-circumstances test, especially when the pretrial reduction of Johnson’s expectation of privacy became a long-term probationary condition of the misdemeanor conviction that arose out of the same set of circumstances as the felony charge.


. We note that, pursuant to Minn.Stat. § 609.2242, subd. 3(d) (2010), Johnson’s misdemeanor conviction prohibits him from possessing a firearm for three years. This mandatory statutory restriction on firearm possession is another factor that supports a determination that the circumstances of Johnson’s conviction reduced his expectation of privacy.


. The dissent contends that Johnson's expectation of privacy in biological specimens containing his DNA is "essentially the same” as an “ordinary citizen.” We disagree for several reasons. First, Johnson was charged with a felony and convicted of a misdemeanor arising out of the same set of circumstances. Thus, Johnson is no ordinary citizen. Additionally, Johnson was required as a condition of probation to submit to ongoing random urinalyses, which diminishes his expectation of privacy. See Skinner, 489 U.S. at 617, 109 S.Ct. 1402 ("[T]he collection and testing of urine intrudes upon expectations of privacy that society has long recognized as reasonable-"). It is unreasonable to suggest that a person retains an ordinary citizen's "high expectation of privacy in his or her DNA,” when the person’s expectation of privacy has been reduced by the conditions of his probation, including suspicionless analysis of his urine (which contains his DNA). There is no material distinction between random urinalysis, which is used to determine whether the person is using alcohol or drugs, and a DNA profile, which is used to determine whether the person left DNA at a crime scene. In both situations, the government collects a biological specimen that is used by a restricted number of persons for a limited and legitimate governmental interest.


. The dissent contends that the State failed to prove that DNA collection was necessary to promote legitimate State interests. But Johnson did not challenge the State’s assertion that its interests in DNA collection were the same as in Bartylla — “exonerating the innocent, deterring recidivism, identifying offenders of past and future crimes, and bringing closure for victims of unsolved crimes.” Rather, Johnson argued that his privacy interest outweighs the State’s interests.


. See Me.Rev.Stat. Ann. tit. 25, § 1574(4)(N), 5(H) (2007) (requiring DNA collection from every person convicted of ”[a]ny lesser included offense” of any charged qualifying crime); N.J. Stat. Ann. § 53:l-20.20g (West 2010) (”[E]very person convicted ... of a crime shall have a blood sample drawn or *11other biological sample collected for purposes of DNA testing.”); Tex. Gov’t Code Ann. § 411.1471 (West 2005) (requiring DNA collection from a defendant who is “indicted or waives indictment” for specific felony offenses); see also United States v. Pool, 645 F.Supp.2d 903, 906 (E.D.Cal.2009) (holding that no constitutional violation exists when a DNA sample is collected after a probable cause determination pursuant to Federal DNA Act); State v. O'Hagen, 189 N.J. 140, 914 A.2d 267, 270-71 (2007) (upholding constitutionality of a statute requiring DNA collection from "[ejvery person convicted or found not guilty by reason of insanity of a crime"); Anderson v. Commonwealth, 274 Va. 469, 650 S.E.2d 702, 706 (2007) (upholding the constitutionality of a statute requiring DNA collection upon arrest for specific crimes rather than upon conviction).